Case 2:19-cv-00827-JDC-KK Document1 Filed 06/26/19 Page 1of5 PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION
ASIA BRISCOE, as the Natural CIVIL ACTION NO.
Tutrix of the minor child,
Jon’tavious Lamar Briscoe

VERSUS JUDGE

CITY OF LAKE CHARLES, ET AL MAGISTRATE

NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
LOUISIANA:

Notice is hereby given pursuant to 28 U.S.C. § 1441 and § 1446 that Defendants,
CITY OF LAKE CHARLES (the City), LAKE CHARLES POLICE DEPARTMENT
(LCPD), CHIEF SHAWN CALDWELL (Caldwell), OFFICER JONATHAN
LANDRUM (Landrum) and XYZ INSURANCE COMPANY (XYZ), reserving the right

n Tudicial

to plead and except further herein, hereby remove this civil action from the 14
District Court for the Parish of Calcasieu, State of Louisiana, to the United States District
Court for the Western District of Louisiana, Lake Charles Division. In support thereof,
Movers respectfully aver that:

1.

On or about May 17, 2019, Plaintiff, Asia Briscoe, filed a civil action in the 14"

Judicial District Court for the Parish of Calcasieu, State of Louisiana entitled “Asia
Case 2:19-cv-00827-JDC-KK Document1 Filed 06/26/19 Page 2 of 5 PagelID#: 2

Briscoe, as the natural tutrix of the minor child, Jon’tavious Lamar Briscoe v. City of
Lake Charles, Lake Charles Police Department, Chief Shawn Caldwell, Officer Jonathan
Landrum and XYZ Insurance Company,” bearing suit No. 2019-2446. Copies of the
Citation and Petition for Damages in that action are attached to this Notice of Removal
and constitute all process served upon Defendants or filed by Plaintiff in this action. The
City, LCPD, Caldwell, Landrum and XYZ were named Defendants.

a.

The City, LCPD, Caldwell and Landrum were personally served on June 3, 2019,
a date within thirty (30) days from the date of the filing of this Notice of Removal. XYZ
was not served and service was not requested upon them. Plaintiffs Petition merely
included that entity to show their intent to include an insurance carrier unknown to them
in this lawsuit, but, in an abundance of caution and to insure unanimity in the
Defendant’s removal, they are included herein.

3.

The City, LCPD, Caldwell, Landrum and XYZ were identified as Defendants in
paragraph 2 of the Plaintiff’s Petition and all join in and expressly consent to the removal
of that Petition to this Court.

4.

Plaintiff alleged in paragraphs 9, 11, 57, 58, 59, 64 and 71 of their Petition that
this action is brought pursuant to the 4" Amendment and 14" Amendment of the
Constitution of the United States of America, challenging the conduct of a Lake Charles

police officers as allegedly violating the civil rights of Plaintiff while acting under the
Case 2:19-cv-00827-JDC-KK Document1 Filed 06/26/19 Page 3 of 5 PagelID#: 3

color of law as authorized law enforcement officers. Plaintiff further alleged in
paragraphs 11, 19, 49, 50, 51, 53, 64, 78 and 79 that these actions violate 42 U.S.C. $
1983. Plaintiff also asserted causes of action under state law.

5.

This civil action contends that it arises under the constitution and laws of the
United States within the meaning of 28 U.S.C. §/331, and is thus removable under 28
U.S.C. $1441 (c) and 1443(2).

6.

This action is properly removed to this Court as the State Court action is pending

within this District and Division. See 28 U.S.C. § 1441 (a).
7.

Pursuant to 28 U.S.C. § 1446(d), a true copy of this Notice of Removal and a State
Court Notice of Removal are being filed contemporaneously with the Clerk of the 14”
Judicial District Court of the Parish of Calcasieu, State of Louisiana.

WHEREFORE, Movers, City of Lake Charles, Lake Charles Police Department,
Chief Shawn Caldwell, Officer Jonathan Landrum and XYZ Insurance Company, pray

that this action proceed in this Court as an action properly removed hereto.
Case 2:19-cv-00827-JDC-KK Document1 Filed 06/26/19 Page 4 of 5 PagelID#: 4

Respectfully submitted,

STOCKWELL, SIEVERT, VICCELLIO,
CLEMENTS & SHADDOCK L.L.P.

s/ David L. Morgan

DAVID L. MORGAN (BAR #27015)
TODD M. AMMONS (BAR #21 141)
One Lakeside Plaza, Chase Bldg., 4
Post Office Box 2900

Lake Charles, LA 70602

Phone: (337) 436-9491

Fax : (337) 312-2929

Email: dimorgan@ssvcs.com

Floor

/s/ Christopher E. John
CHRISTOPHER E. JOHN (BAR #18271)

City of Lake Charles,
Assistant City Attorney
Post Office Box 900

Lake Charles, LA 70602
Telephone: 337-491-1523
Facsimile: 337-491-1488

Email: cjohn@cityoflc.us

CERTIFICATE OF SERVICE
I HEREBY CERTIFY a copy of the foregoing pleading has been served upon the
following counsel of record:
Wilford D. Carter
Wilford Carter Law, LLC
1025 Mill Street
Lake Charles, LA 70601
by placing same in the United States mail, properly addressed and postage prepaid on this

26th day of June, 2018.

/s/ Christopher E. John
CHRISTOPHER E. JOHN
Case 2:19-cv-00827-JDC-KK Document1 Filed 06/26/19 Page 5 of 5 PagelID#: 5

STATE OF LOUISIANA
PARISH OF CALCASIEU

CHRISTOPHER E. JOHN, being by me first duly sworn, deposes and says that he
is the attorney for City of Lake Charles, LCPD, Chief Shawn Caldwell, Officer J onathan
Landrum and XYZ Insurance Company in this Notice of Removal; and that, all and
singular, the allegations of fact therein contained are true and correct to the best of his

knowledge, information and belief.

/s/ Christopher E. John
CHRISTOPHER E. JOHN

SWORN TO AND SUBSCRIBED, before me at Lake Charles, Louisiana, on this

26th day of June, 2019.

/s/ Danelle Scimemi
NOTARY PUBLIC
Danelle Scimemi
ID #51303
